                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
INDIRA KAIRAM, M.D.,                                            DOC #: _________________
                                                                DATE FILED: 12/26/2019
                            Plaintiff,

              -against-                                                  19 Civ. 953 (AT)

WEST SIDE GI, LLC,                                                           ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       In light of the pending motion to dismiss, ECF No. 36, it is hereby ORDERED that the
case management conference scheduled for January 2, 2020 is ADJOURNED sine die.

       SO ORDERED.

Dated: December 26, 2019
       New York, New York
